SUPPLEMENT DATED OCTOBER 4, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY1, 2011 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in SAI. Effective immediately, the following replaces the “OFFICERS” portion of the Trustees and Officers table starting on page 30 of the SAI: Name, Address and Date of Birth Position(s) Held with Trust Termof Office* and Length of Time Served Principal Occupation(s) During Past Five Years OFFICERS Marc Gordon MSSB 2000 Westchester Ave Purchase, NY 10577 Birth Year: 1968 Chief Financial Officer and Treasurer Since 2010 Executive Director and Chief Financial Officer, Investment Strategy and Client Solutions and Capital Markets Groups, MSSB (2009-present) and Morgan Stanley & Co. (2006-2009) Paul F. Gallagher MSSB Delaware Corporate Center II 2 Righter Parkway, 3rd Fl Wilmington, DE 19803 Birth Year: 1959 Chief Legal Officer and Secretary Since 2007 Executive Director, Counsel, MSSB (2011-present); Executive Director, and Associate General Counsel, MSSB (2009-2011); Director and Associate General Counsel, CGM(2006-2009); and Senior Vice President and General Counsel, ICMA Retirement Corporation (1998-2006) Steven Hartstein MSSB 300 Plaza Two, 3rd Fl Jersey City NJ 07311 Birth Year: 1963 Chief Compliance Officer Since 2006 Executive Director, MSSB (2009-present); Director, CGM and Assistant Director, IAS Compliance, Smith Barney (2008-2009); Senior Vice President, CGM and Assistant Director, IAS Compliance, Smith Barney (2006-2007); and Senior Compliance Officer, Mercer Investment Consulting and Mercer Global Investments (2004-2006) Alison LeMieux MSSB 2000 Westchester Ave. Purchase, NY 10577 Birth Year: 1976 Chief Operating Officer Since 2010 Vice President, MSSB (2009-present); Director of MSSB Global Impact Funding Trust, MSSB (2010-present); Head of Business Coordination and Project Management for Consulting Group (MSSB 2009-2010 and CGM 2008-2009); and Regional Wholesaler, Supervisor and Sales Manager, Unit Investment Trusts, CGM (2000-2008) Charles P. Graves, III MSSB 2000 Westchester Ave. Purchase, NY 10577 Birth Year: 1962 Chief Administrative Officer Since 2011 Executive Director, Director of Third Party Programs, Consulting Group, MSSB (2011-present); and Director, Senior Portfolio Manager, Private Portfolio Group, MSSB (2009 - 2011) and CGM (2005-2009) Name, Address and Date of Birth Position(s) Held with Trust Termof Office* and Length of Time Served Principal Occupation(s) During Past Five Years Halvard Kvaale MSSB 2000 Westchester Ave. Purchase, NY 10577 Birth Year: 1963 Investment Officer Since 2009 Managing Director and Head of Portfolio Advisory Services (“PAS”), MSSB (2009-present); Managing Director and Head of Global Advisor Research, Morgan Stanley & Co. (2006-2009); and Head of Global Manager Research and Fee-based Advisory Solutions, Deutsche Bank (2000-2006) Vincenzo Alomia MSSB 2000 Westchester Ave. Purchase, NY 10577 Birth Year: 1967 Investment Officer Since 2009 Vice President, Portfolio Construction, PAS, MSSB (2009-present); and Vice President and Senior Research Analyst, Morgan Stanley & Co. (2006-2009) Jason B. Moore MSSB Delaware Corporate Center II 2 Righter Parkway, 3rd Fl Wilmington, DE 19803 Birth Year: 1972 Investment Officer Since 2011 Executive Director, MSSB (2011-present); Managing Director, Bank of America Merrill Lynch (2010-2011); Executive Director, MSSB (2009-2010); and Director, CGM (1995- 2009) Franco Piarulli MSSB 2000 Westchester Ave. Purchase, NY 10577 Birth Year: 1970 Investment Officer Since 2011 Executive Director, Senior Portfolio Manager & Director of Portfolio Construction, PAS, MSSB (2009-present); and Vice President, Senior Analyst,Morgan Stanley & Co. (2003- 2009) Robert Seidel MSSB 650 S. Exeter St. Baltimore, MD 21202 Birth Year: 1975 Investment Officer Since 2007 Vice President, MSSB (2009-present); First Vice President, CGM (2006-2009); and Vice President, Legg Mason, Inc. (1997-2006) Jay T. Shearon MSSB Delaware Corporate Center II 2 Righter Parkway, 3rd Fl Wilmington, DE 19803 Birth Year: 1972 Investment Officer Since 2007 Vice President, MSSB (2009-present); and Vice President, CGM (2005-2009) Jeanine Larrea MSSB 485 Lexington Avenue 11th Floor New York, NY10017 Birth Year: 1966 Anti-Money Laundering Compliance Officer Since 2009 Executive Director and Deputy AML Compliance Officer, MSSB (2010-present); Vice President and Deputy AML Compliance Officer, MSSB (2009-2010);and Vice President, Morgan Stanley & Co. (2004-2009) Name, Address and Date of Birth Position(s) Held with Trust Termof Office* and Length of Time Served Principal Occupation(s) During Past Five Years Sean Lutz MSSB Delaware Corporate Center II 2 Righter Parkway, 3rd Fl Wilmington, DE 19803 Birth Year: 1971 Assistant Treasurer Since 2010 Vice President, MSSB (2009-present); and Vice President, CGM (2006-2009) Effective immediately, the following replaces the charts showing those parties with whom the Manager, on behalf of each Fund, has authorized ongoing arrangements that include the release of portfolio holding information, the frequency of the release under such arrangements, and the length of the lag, if any, between the date of the below as recipients are service providers, fund rating agencies, consultants and analysts on page 46 of the SAI: As of December 1, 2010, the Funds may release their portfolio holdings to the following recipients: Recipient Frequency Delay Before Dissemination BBH (Administrator, Fund Custodian and Accounting Agent) Daily None ISS (Proxy Voting Services) Asnecessary None Bloomberg* Daily None Lipper Quarterly 25 days after Quarter End Morningstar Inc. Quarterly 25 days after Quarter End Thomson Reuters Vestek Daily None FactSet Research Systems Inc. Daily None Zeno Consulting Quarterly 1-3 business days after Quarter End Fitch, Inc. Monthly 6-8 business days after month end Moody’s Corp. Weekly Tuesday Night 1 business day S&P Weekly Tuesday Night 1 business day Investment Company Institute Monthly 5 business day(s) after month end * Prior to October 4, 2011, Bloomberg received portfolio holdings information 25 days after each quarter end. As of October 4, 2011, the Funds may release their portfolio holdings to the following recipients: Recipient Frequency Delay Before Dissemination GTS Advisors As Needed None Ernst & Young (Passive Foreign Investment Company analytics) As Needed None FXTransparency, LLC Quarterly None SAI_January 1, 2011_Supp_10_2011
